European rail network for competitive freight (debate)
The next item is the report by Petr Duchoň, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council concerning a European rail network for competitive freight - C6-0509/2008 -.
Madam President, Commissioner, ladies and gentlemen, the aim of the Commission proposal is to create European corridors for rail freight transport and also to establish rules for managing and administering these corridors. The Commission is trying to increase the competitiveness of rail freight transport through the proposal and I would like to take the opportunity to applaud this. The Committee for Transport and Tourism has discussed the Commission proposal, in respect of which a total of 250 draft amendments were submitted. In negotiations over the draft amendments a compromise was achieved which won support across the political spectrum. The compromise arises mainly from an attempt to optimise rail transport as a whole while at the same time retaining enough flexibility to resolve crisis situations. The text proposed by the Commission has also been refined and simplified, and emphasis has been given to creating space for the legitimate interests of individual countries, both in terms of establishing corridors and managing and administering them. The position of the rail companies in the administrative authority has been strengthened compared to what it was in the Commission proposal. A stronger role is also given to organisations involved in the European rail freight corridors. The comments relating to cooperation with third countries affected by the corridor have been accepted. A number of changes involve a better balance of interests between passenger and rail freight transport. A request for transparent decision-making has also been accepted in relation to assigning track categories and setting out rules of precedence for high-speed freight trains. In conclusion, I would like to thank the shadow rapporteur and the workers of the European Parliament for their cooperation and the honourable Members of this House for their patience.
Madam President, honourable Members, Mr Duchoň, for my part I would like to thank Parliament for having agreed to look at this proposal so promptly; I believe it is extremely important for the development of rail freight transport. My particular thanks go to the rapporteur, Mr Duchoň, and the Committee on Transport and Tourism for their willingness and the quality of the work carried out, which has helped to strengthen a legislative proposal aimed primarily at better integrated rail transport at European level through closer cooperation between infrastructure managers.
Rail transport is the last - I would emphasise this, the last - mode of transport to retain a highly national dimension. Crossing a border by train can still be difficult in many cases. The infrastructure managers are to a large extent responsible for this difficulty, and so we need to encourage them to work together, whether in terms of infrastructure management or planning and carrying out investment.
The infrastructure for freight needs to be brought under European policy as it already has a significant international dimension. I would remind you that 50% of freight services are now international, and that this is set to increase in future.
Secondly, the proposal aims to enable the expansion of rail freight transport services. This sector cannot develop and compete with and/or supplement the road sector without a considerable improvement of the infrastructure made available for freight trains. Today, in the vast majority of Member States, rail freight transport is required to fit around the needs of passenger transport. Unfortunately that much is true for both infrastructure management and investment.
Thirdly, thanks to this proposal, it will be possible to integrate the railways into the freight transport system more successfully, and to develop co-modality in Europe. In fact, in order for rail transport to be able to make a substantial contribution to the Community's transport goals, railway infrastructure must be better linked to other modes of transport, especially sea and road transport.
In addition to the main objectives of the proposal, though, I would like to mention four essential principles on which the text we are discussing is based. The first principle is the identification of corridors and thus of the network. This identification is based on economic rather than political factors. The second principle is strengthened cooperation between infrastructure managers. The third principle, which I would like to look at in more detail, concerns better guarantees in terms of the quality and reliability of services provided by the infrastructure, thanks to provisions designed to strike a better balance between passenger and freight traffic in infrastructure management.
This does not mean systematically giving priority to freight trains over passenger trains on the entire national network; on the contrary - let me make this clear - this concerns dedicated freight corridors, that is to say specific and clearly identified lines. Freight trains will not therefore be systematically penalised, especially where there is a greater need for speed and/or punctuality. This, in our opinion, is what we mean in practice when we talk about defining freight corridors or promoting competitive freight transport.
Finally, the fourth pillar is the definition and creation of a real network of strategic terminals. In this case, the word 'terminal' is used in the widest sense, to include rail yards, port terminals, logistical platforms, roads, railways, and so on, which are indispensable for the proper functioning of freight corridors and the transport system as a whole.
That was what I wanted to say, and I would like to thank you again for Parliament's promptness and efficiency, it makes me proud to remember that I was myself a Member of this House for many years. The rapporteur and the transport committee deserve to be congratulated on their work. Thank you.
Madam President, Mr Vice-President of the Commission, ladies and gentlemen and those still in the gallery, especially Mr Lübbering. My group supports the Commission's fundamental concern of increasing rail freight traffic by creating cross-border traffic corridors and special regulations for the purpose. Mr Vice-President, we thank you not only for the proposal; we also thank you for the fact that you have stayed the course until just before midnight tonight, but we like to work. Thank you.
Moreover, and there may have been a slip of the tongue in the announcement of your Commission proposal, our group, together with our good rapporteur, is firmly convinced that there should be no absolute priority for freight trains over all other trains, just easier access for freight traffic, because in almost all the Member States rail networks are used both by freight trains and by international, national, regional and local trains.
In cases of operational disruptions in particular, we cannot have some distant office making decisions; competence must remain with the individual infrastructure operators and railway companies, so that normal train traffic can be resumed as quickly and as efficiently as possible. Even within the special regulation for the European freight rail network, the Member States must continue to be responsible for creating and changing freight corridors. Any sort of transfer of competence to the European Commission would not be helpful, on that we should agree. Finally, railway companies, shippers and forwarding agents should be consulted on corridor regulations, because they have practical knowledge and experience about how to make the most effective use of the rail network for competitive freight traffic.
My congratulations once again to the rapporteur. He has written an excellent report which was adopted in committee with great satisfaction for the most part. My thanks to the rapporteur.
on behalf of the PSE Group. - (NL) Cross-border goods trains trundle through the European Union at an average speed of 18 kilometres per hour. In 2007, only 60% of all goods trains arrived at their destinations at the scheduled time. Why? Because the international transport of goods by train is still being organised in a wholly ineffective manner. In that way, the transport of goods by train can clearly never compete with road haulage. At this rate, we will not achieve the European environmental objectives, and our intention to emit 20% less CO2 by 2020 will come to nothing.
The aim of this European Commission proposal is to create a competitive railway network for goods transport in the European Union. This can be done by creating cross-border corridors, by bringing about increased cooperation between infrastructural managers and better mutual coordination of investments between Member States and by making better priority arrangements in the case of delays. In that way, the capacity and competitiveness of the railway network can be improved considerably.
The Commission's original proposal to grant priority to goods trains in the event of delays at all times went too far, but thanks to sound cooperation with the rapporteur, I have struck an excellent compromise which guarantees flexibility and a pragmatic approach. Unfortunately, the Albertini proposal has turned this important section into yet another empty shell. That is why the Socialist Group in the European Parliament will be voting against Amendment 71.
Yet, the proposal, as it is now before us, still manages to encourage people to work together, and users and market operators are given due consideration in the planning and implementation. It is time we finally worked together on a real internal market for rail transport and thus invested in a green and sustainable future.
Madam President, ladies and gentlemen, I too thank the rapporteur and the shadow rapporteurs for their excellent cooperation. We in the Group of the Greens/European Free Alliance also want more freight on the railways, but not at the expense of passenger traffic. Passenger mobility is a public service in Europe. The Commission is ignoring the realities of Europe's rail networks, in which goods and passengers are carried on the same rails. There should be no dogmatic priority for either one sort of train or the other.
We Greens want to use the one-stop shops to create a single contact person for everyone who wants to send freight trains across borders in Europe. In addition, we want more transparency when paths are allocated and during operational disruptions, in order to avoid unfair distortions of competition, among other things. The Commission and you, as the guardian of the treaties, must eliminate the practice which allows state-owned companies to reserve paths free of charge solely to keep out competitors.
Our motions on noise reduction, especially from freight traffic, were rejected by the major coalition here in the House. However, we Greens shall continue to lobby for railways to remain environmentally friendly, especially by retrofitting existing freight wagons.
(DE) Madam President, in competition with road freight traffic, freight traffic on the railways only stands a chance if it really is established throughout Europe, which is why I welcome the introduction of cross-border freight traffic corridors, on which freight traffic will be optimised. That is what it is about.
With this report, we have defused justified concerns about a reduction in the standard of passenger traffic with fixed priority regulations for freight traffic. However, we shall have to do more work on the report, because we are process workers and we are only at first reading. In future we shall have to also take account of how the Member States react.
We need a different basis on which to calculate the number of corridors. Parliament has proposed one per country. I think that we in Germany would need a north/south and an east/west corridor. Secondly, we need to consider if alternate corridors are possible in areas which possibly have less mixed traffic. Thirdly, it must be clear that the overall capacity of rail transport must not be reduced.
Last but not least, many citizens worry that more freight traffic on the railways will bring more noise with it. That is why we must start with sensible legislation on noise reduction in freight rail traffic straight away in the next parliamentary term.
I look forward to more work. We still have things to do. My thanks to the rapporteur, because this really was a good compromise on a very contentious issue.
(IT) Mr President, ladies and gentlemen, I should like to congratulate Mr Duchoň on his brilliant report. I have tabled an amendment on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats concerning Article 14(2). According to this article, in the event of additional difficulties in the flow of traffic, freight trains have priority over other trains on European freight corridors.
In Italy, and in a large part of Europe, freight and passenger transport share the same lines; at present there are few sections dedicated to freight. This kind of priority would penalise regional passenger transport in the main Italian centres, for example in the city of Milan, which is located on three TEN corridors.
In order to avoid a situation in which passenger transport suffers disproportionately at the expense of freight transport, I suggested including the aforesaid amendment prohibiting the application of these priority rules during commuter rush hours, when most people are travelling to work. Rush hours would be limited to a maximum time slot, on working days only, of three hours in the morning and three hours in the late afternoon.
Using information provided by infrastructure managers, each Member State would define the rush hour period for the individual country, bearing in mind regional and long-distance freight traffic.
Mr President, honourable Members, today's conclusions on this subject are extremely positive from my point of view, and help to send a very clear message to Member States, namely that the European railway system needs corridors that are in some way dedicated to freight. The creation of these corridors must be coordinated and consistent at Community level and all the stakeholders in the railway sector must participate in this effort.
As regards the compromise amendments proposed by the rapporteur, they provide for an improvement of the process of repartition and reserve of capacity in terms of quality railway lines for international freight trains, as well as the establishment of a reserve capacity for short-term demands. The Commission can accept this approach, as it can also accept the compromise amendment on the management of international freight trains in the event of network disruption. For the rest, Parliament is sovereign. Thank you.
The debate has demonstrated relatively broad agreement across the political spectrum. For that I would like to thank both the shadow rapporteurs and everyone taking part in the discussion. I think the greatest fears arise from the possibility of collisions between freight trains and passenger trains. The submitted text takes account of this danger and leaves sufficient flexibility for handling crisis situations in the hands of the operators. As far as properly and smoothly functioning rail operations are concerned, there should be no such conflicts of course and it makes no sense to debate the priorities of one or the sort of rail transport. It is therefore only a matter of potential conflict during crisis situations, but as I have already indicated the key issue here is to leave enough power in the hands of rail operators and this document does exactly that.
The debate is closed.
The vote will take place tomorrow.